Citation Nr: 0632304	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  00-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for service-
connected skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in December 2004 for additional development.


FINDINGS OF FACT

1.  From October 29, 1999 to August 30, 2002, the medical 
evidence shows that the residuals of the veteran's skin 
cancer of the head, face and neck were manifested by scars 
that were moderate in extent and mildly disfiguring, with 
additional marked discoloration and color contrast.

2.  From October 29, 1999 to August 30, 2002, the medical 
evidence shows that the residuals of the veteran's skin 
cancer of the right arm were manifested by scarring of an 
extensive area.

3.  From October 29, 1999 to August 30, 2002, the medical 
evidence shows that the residuals of the veteran's skin 
cancer of the left arm were manifested by scarring of an 
extensive area.

4.  From October 29, 1999 to August 30, 2002, the medical 
evidence shows that the residuals of the veteran's skin 
cancer of the chest were manifested by scarring of an 
extensive area.

5.  From October 29, 1999 to August 30, 2002, the medical 
evidence shows that the residuals of the veteran's skin 
cancer of the back were manifested by scarring of an 
extensive area.

6.  On and after August 30, 2002, the medical evidence shows 
that the residuals of the veteran's skin cancer of the head, 
face and neck were manifested by three characteristics of 
disfigurement.

7.  On and after August 30, 2002, the medical evidence shows 
that the residuals of the veteran's skin cancer of the right 
arm were manifested by scarring of an area greater than 929 
square centimeters (cm).

8.  On and after August 30, 2002, the medical evidence shows 
that the residuals of the veteran's skin cancer of the left 
arm were manifested by scarring of an area greater than 929 
square cm.

9.  On and after August 30, 2002, the medical evidence shows 
that the residuals of the veteran's skin cancer of the chest 
were manifested by scarring of an area greater than 929 
square cm.

10.  On and after August 30, 2002, the medical evidence shows 
that the residuals of the veteran's skin cancer of the back 
were manifested by scarring of an area greater than 929 
square cm.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
residuals of skin cancer of the head, face, and neck for the 
period October 29, 1999 to August 30, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7819 (2001).

2.  The criteria for a separate evaluation of 10 percent for 
residuals of skin cancer of the right arm for the period 
October 29, 1999 to August 30, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7819 (2001).

3.  The criteria for a separate evaluation of 10 percent for 
residuals of skin cancer of the left arm for the period 
October 29, 1999 to August 30, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7819 (2001).

4.  The criteria for a separate evaluation of 10 percent for 
residuals of skin cancer of the chest for the period October 
29, 1999 to August 30, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7819 (2001).

5.  The criteria for a separate evaluation of 10 percent for 
residuals of skin cancer of the back for the period October 
29, 1999 to August 30, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7819 (2001).

6.  The criteria for an evaluation of 30 percent for 
residuals of skin cancer of the head, face, and neck for the 
period on and after August 30, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7819 (2006).

7.  The criteria for a separate evaluation of 10 percent for 
residuals of skin cancer of the right arm for the period on 
and after August 30, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7819 (2006).

8.  The criteria for a separate evaluation of 10 percent for 
residuals of skin cancer of the left arm for the period on 
and after August 30, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7819 (2006).

9.  The criteria for a separate evaluation of 10 percent for 
residuals of skin cancer of the chest for the period on and 
after August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7819 (2006).


10.  The criteria for a separate evaluation of 10 percent for 
residuals of skin cancer of the back for the period on and 
after August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an initial 
compensable rating for service-connected skin cancer of the 
chest, head and back, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  The duty to notify provisions were satisfied by a 
letter dated in July 2002, subsequent to initial 
adjudication.  Additional letters were also provided to the 
veteran in December 2004 and March 2005, subsequent to 
remand.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 
No. 02-1814 (U.S. Vet. App. September 22, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claim for a compensable 
evaluation for skin cancer of the chest, head and back, 
because the appeal of this issue is based on the assignment 
of an initial evaluation following an initial award of 
service connection for skin cancer of the chest, head and 
back.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for skin cancer of the chest, head and 
back was granted by a March 2003 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, effective October 29, 1999.

A December 1983 private pathology report diagnosed squamous 
cell carcinoma, grade I, from a tissue sample taken from the 
veteran's left chest wall.  The record indicates that the 
veteran has consistently received diagnoses of various forms 
of basal cell carcinoma (BCC), actinic keratoses (AK), and 
seborrheic keratoses (SK) from December 1983 to the present.

A January 1984 private surgical report stated that skin 
lesions were removed from the veteran's forehead and left 
chest wall.  The forehead incision was in the wedge shape and 
was closed with several stitches.  The left chest wall 
incision measured about 3.5 inches (in.) by 2.5 in. and was 
closed by several mattress stitches.

A September 1985 private medical examination report noted 
that the veteran had a large scar on his left chest.

An August 1987 private medical examination report stated, on 
examination, that the veteran had a recurrent BCC of the 
right forehead in border with a prior excision and a further 
BCC was noted on the left medial scapula.  A large widened 
area of scarring was noted on the left pectoral area and a 
small number of AK were noted on the dorsal hands, 
bilaterally.  A subsequent August 1987 private surgical 
report stated that excision of a recurrent BCC of the right 
forehead region was accomplished with a 2.5 cm by 1.8 cm 
incision and the wound was closed by 5 sutures.

A September 1987 private surgical report stated that excision 
of a BCC of the left scapula region was accomplished with a 
1.8 cm by 1.8 cm incision and the wound was closed with 
staples.  A follow-up September 1987 private medical 
examination report noted a well healed surgical incision of 
the left medial scapula region without secondary infection or 
wound dehiscence.

A December 1987 private medical examination report stated 
that scarring was minimal in the veteran's forehead region.  
A slight spreading of the excision scar of the back was 
noted.  Liquid nitrogen was applied to 6 AK on the dorsal 
hands, bilaterally.  A second December 1987 private medical 
examination report noted that the veteran had scars from 
resected carcinomas on his left chest and right forehead and 
burns on the backs of his hands from the removal of lesions.

A September 1988 private medical examination report stated 
that liquid nitrogen was applied to a small AK of the left 
shoulder area as well as 3 on the nasal bridge, 3 on the left 
posterior neck, 2 on the right dorsal hand, and a SK on the 
right forehead.

A March 1989 private medical examination report stated that 
liquid nitrogen was applied to 2 AK on the right lateral 
canthus, 1 on the right nasal bridge, 2 on the right dorsal 
hand, 1 on the left dorsal hand, and 1 on the left wrist.  A 
punch excision was made of a 3 millimeter (mm) lesion of the 
right distal nasal bridge, as well as a complicated curettage 
and desiccation of a lesion of the right medial canthus, and 
a shave excision of a lesion of the left clavicular region.

A December 1989 private medical examination report stated 
that liquid nitrogen was applied to 2 AK on the right 
antihelix and tragus, 1 on the right lateral neck, 1 on the 
right nasal bridge, 8 on the left temple and forehead, and 
more than 10 on the dorsal forearms and hands, bilaterally.  
A shave biopsy was made of a lesion of the left scapular 
region and 10 pedunculated skin tags on the neckfold region 
were clipped.

A March 1990 private medical examination report stated that 
liquid nitrogen was applied to 2 AK on the left cheek, 1 on 
the medial aspect of left ala nasi, 2 on the right temple, 2 
on the left forearm, 2 on the left dorsal hand, and 2 on the 
sternal notch.  A large, soft fibromata of the left upper 
buttock, left medial thigh and right hip region was also 
noted.

An August 1990 private medical examination report stated that 
the veteran had a scar on his left chest and a few skin 
lesions.

A September 1990 private medical examination report stated 
that liquid nitrogen was applied to 1 AK on the mid-nasal 
bridge, 1 on the distal nasal bridge, 1 on the right temple, 
1 on the left cheek, 1 on the left pre-auricular area, 1 on 
the left arm, and 1 on the right medial wrist.  A small SK 
was also noted on the veteran's left knee.

A June 1992 private medical examination report stated that 
liquid nitrogen was applied to 5 AK on the right and left 
forehead, 1 on the nasal tip mid-aspect, 1 on the mid-left 
and upper nasal bridge, 3 on the posterior lateral neck 
region, 2 on the left dorsal hand, and 1 small, irritated SK 
on the left lateral upper back.  A lesion of the left distal 
leg was also shaved and excised.

An October 1992 private medical examination report stated 
that the veteran had a spattering of SK on the back and 
neckfold regions and some small AK on the forehead region, 
nose, cheeks, and pre-auricular areas symmetrically as well 
as the post-auricular neck region.  A note was made that the 
area of AK removal from the leg had healed perfectly with 
minimal pigmentary change.  A second October 1992 private 
medical examination report stated that the veteran had a scar 
on his left chest.

A June 1993 private medical examination report stated that 
liquid nitrogen was applied to multiple small AK on the right 
helix, 3 on the right cheek, 1 on the right nasal tip, 1 on 
the right nasal bridge and medial canthus, 2 on the left 
upper forehead, 2 on the left post-auricular region, and 4 on 
the dorsal hand region, bilaterally.  An excision of a 1 cm 
BCC lesion on the right "V-neck" region was also made.  A 
second June 1993 private medical examination report stated 
that the veteran had a scar on his left chest.

A May 1994 private medical examination report stated that the 
veteran had a scar on his left chest.

A November 1994 private medical examination report stated 
that liquid nitrogen was applied to more than 10 AK on the 
forehead, ears, temple region, and nasal bridge.

A June 1995 private medical examination report stated that 
liquid nitrogen was applied to 1 AK on the right forearm, 2 
on the right forehead, 1 on the left forehead upper aspect, 1 
on the left infraorbital area, 1 on the left lateral nasal 
bridge, 3 on the right and left posterior neck, and 1 AK or 
BCC on the right lower back.

An April 1996 private medical examination report stated that 
liquid nitrogen was applied to 5 AK on the left upper and 
lateral forehead, 1 on the left lateral canthus, and 
approximately 10 on the distal dorsal forearm and hand 
region.  A nearly 1 cm BCC of the left anterior helix was 
also shaved and excised.

A July 1996 private medical examination report stated that 
liquid nitrogen was applied to multiple AK on the right 
posterior helix, multiple on the right posterior lateral 
neck, multiple on the left nasal tip, multiple on the left 
malar area, 1 on the right scapula, and a small superficial 
BCC on the right mid-lateral back.

An October 1996 private medical examination report stated 
that liquid nitrogen was applied to more than 10 AK on the 
forehead, left and right pre-auricular cheek regions, and 
left and right post-auricular neck.  The report also noted 
that 2 BCC lesions of about 1 cm in size were shaved and 
excised from the left lower forehead at the eyebrow and the 
mid-upper inner scapula region.

A January 1997 private medical examination report stated that 
liquid nitrogen was applied to 1 AK on the right helix, 2 on 
the right forehead, 1 on the left nasal bridge, 1 on the left 
post-auricular neck, 2 on the left dorsal hand, and 1 on the 
left wrist.  The report also noted that the areas of BCC 
removal from October 1996 were healing nicely with minimal 
scar formation.

An April 1997 private medical examination report stated that 
liquid nitrogen was applied to multiple small AK on the left 
wrist and forearm.  The report also noted that the areas of 
BCC removal from October 1996 were healing nicely with 
minimal scar formation but that the area of BCC removal from 
July 1996 remained a little bit erythematous.  Digital 
fibroma was also noted on the right thenar region extending 
to the thumb.

A May 1999 private medical examination report stated that the 
veteran had a history of two widely resected melanomas on his 
chest and back.  The report noted multiple SK and one 
variegated lesion on the mid-back.

A September 1999 private medical examination report stated 
that liquid nitrogen was applied to 11 AK on the face, and 4 
on the right hand, wrist and forearm.  A second September 
1999 private medical examination report stated that a BCC of 
the left interscapular back was treated with curettage and 
electrodesiccation.

An October 1999 private medical examination report stated 
that a BCC of the left retro-auricular area was treated with 
Mohs' surgery.  The removed lesion measured 24 mm and the 
wound was closed with side-to-side running sutures.

A November 1999 private medical examination report stated 
that a BCC of the left nose was treated with Mohs' surgery.  
The removed lesion measured 8 mm and the wound was closed 
using a linear technique, resulting in only a minor 
distortion of the nose.

A December 1999 private medical examination report stated 
that liquid nitrogen was applied to 5 AK on the upper 
extremities, 5 on the face, 2 on the neck, and 4 on the neck 
and upper back.  The report also noted well-healed scars from 
previously treated skin cancers.

A February 2000 private medical examination report stated 
that there was a minimal amount of webbing of the post-
auricular scar from the November 1999 surgery.

An April 2000 private medical examination report stated that 
liquid nitrogen was applied to 4 AK on the upper extremities 
and 1 SK on the left lateral trunk.  The report also noted 
well-healed scars from previously treated skin cancers.  A 
biopsy of the area of the right medial infraorbital showed a 
morpheaform BCC.

A May 2000 private medical examination report stated that a 
BCC of the right medial canthus was treated with Mohs' 
surgery.  The removed lesion measured 8 mm and the wound was 
closed using 27 mm of running sutures.

A July 2000 VA outpatient examination report stated, upon 
examination, that the veteran's skin was anicteric with no 
rashes, bruises, or ulcerations.  Multiple scars were noted 
and the report stated that there was a "suspicious" area on 
his right upper back, characterized as an old keloid or 
possible recurrent BCC.  Multiple SK were also noted.

A September 2002 VA medical examination report stated that 
the veteran had a history of Mohs' surgery along his nose, at 
least 2 malignant melanomas, and at least 3 BCCs.  The report 
further stated that the veteran reported having over 200 
lesions removed from his skin in total.  On observation, the 
report noted a large 10 to 12 cm scar on the left anterior 
chest where the melanoma was removed.  Further scars were 
noted above the right brow, on his chest, back, face, and 
arms and a few SK were scattered on his chest and back.

A February 2004 private patient procedure history report 
showed that the veteran also underwent additional procedures 
to remove lesions on his face in October 2000, April 2003, 
July 2003, August 2003, September 2003, and December 2003.  
Additional procedures to remove lesions on other parts of his 
body were also performed in April 2003, July 2003, August 
2003, September 2003, and December 2003.

A March 2005 private medical examination report stated that 
the veteran was concerned about a rough area on his left 
temple and that his wife noticed a "suspicious" area on his 
central back.  On observation, the report noted red, scaly 
rough plaques.  The report stated that liquid nitrogen was 
applied to 6 or 8 AK on the forehead, 9 on the right cheek, 8 
on the left cheek, 7 on the left jaw, 9 on the left hand, 12 
on the right hand, and 10 on the right forearm.

A second March 2005 VA medical examination report stated that 
the examiner had reviewed the case file.  The report stated 
that the veteran had had "probably hundreds" of AK removed 
by cryotherapy, with the most recent treatment being a week 
before.  The veteran reported that after cryotherapy, the 
treated areas would remain sore for a few weeks and then 
develop a hypopigmented scar.  The report stated that almost 
all of the lesions had been above the veteran's waist, except 
for a BCC that was resected from the right posterior distal 
one-third of the lower extremity.  On examination, the report 
noted palpable AK over the forearms and multiple SK over the 
chest and back.  The report stated that it was impossible to 
document the dimensions of each of the cryotherapy scars and 
that the veteran was being sent for photographs to 
demonstrate their multiplicity.  The surgical scars from 
resection of BCCs were reported as follows:

At the right posterior lateral aspect of 
the lower leg, there was approximately a 
1 cm scar.  There is some loss of 
subcutaneous tissue there but does not 
feel like palpable loss of muscle.  At 
the left shoulder posterior, there is a 4 
cm [by] 1.5 cm scar again with some 
subcutaneous tissue loss but no palpable 
muscle loss; left anterior chest a 12 cm 
[by] 5.5 cm scar, no palpable tissue 
loss; left forehead a scar extending from 
the forehead down through the eyebrow, 
into the upper part of the eyelid, 
measure 8.5 cm [by] 1 mm; and over the 
right forehead a 7 cm [by] 1 mm scar 
again extending through into the eyelid.  
This scar has left a groove in the 
supraorbital ridge musculature measuring 
approximately 2 mm in depth.  At the 
right nose, there is a 3 cm [by] 1 mm 
scar.  In the left posterior auricular 
region, there is an approximately 8 mm 
[by] 1 mm scar.  All of these scars are 
superficial.  There is no distortion of 
the surrounding tissues.  There is no 
significant asymmetry of these scars or 
loss of mobility.  There is no impairment 
of function and no instability of any of 
these scars.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for an initially 
compensable evaluation for skin cancer of the chest, head and 
back under both the old criteria in the Schedule and the 
current regulations in the October 2003 Statement of the Case 
and the March 2006 Supplemental Statement of the Case.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions both prior to and beginning 
on August 30, 2002 in the appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Ratings prior to August 30, 2002

Under the Schedule in effect prior to August 30, 2002, 
Diagnostic Code 7819 provided that benign new growths of the 
skin were to be rated as scars, disfigurement, etc.  38 
C.F.R. § 4.118, Diagnostic Code 7819.  Benign new growths of 
the skin could also be rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Id.

Under the rating criteria for disfiguring scars of the head, 
face, or neck in effect prior to August 30, 2002, a 
noncompensable evaluation was assigned for slight scars.  A 
10 percent rating was assigned if the scars were moderate or 
disfiguring.  A 30 percent rating was assigned if the scars 
were severe, especially if they produced a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent rating was assigned if there was a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  The Note to Diagnostic Code 
7800 states that when, in addition to tissue loss and 
cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
could be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to the 30 percent.  Id. at Note.


Under the rating criteria for eczema in effect prior to 
August 30, 2002, a noncompensable evaluation was assigned 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating was 
assigned with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
was assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

The evidence of record shows that the veteran has a very 
large number of body and facial scars as the direct result of 
cryotherapy treatments and resection of various lesions.  
While the veteran has continued to receive treatment for his 
skin cancer of the chest, head and back since November 1999, 
the evidence shows that there was already extensive scarring 
at that time.  In fact, the medical reports show, by that 
time, that the veteran had had well in excess of 99 lesions 
removed from his face and well in excess of 60 lesions 
removed from the rest of his body, mainly from the chest, 
back, and upper extremities.  In addition, all but one of the 
veteran's significant facial scars from BCC resections were 
incurred before November 1999.  The Board further notes that 
the veteran stated in a March 2005 VA medical examination 
report that every lesion treated with cryotherapy resulted in 
a hypopigmented scar.  This statement is confirmed by a 
series of 19 unretouched color photographs taken at the March 
2005 VA medical examination.

The Board finds that the residuals of the service-connected 
skin cancer of the veteran's head, face, and neck were best 
characterized by moderate scarring and only mild 
disfigurement at the time he filed his claim in November 
1999.  The scars were all superficial, stable, and resulted 
in no distortion of the surrounding tissues, significant 
asymmetry, or impairment of function.  However, the extremely 
numerous hypopigmented cryotherapy scars resulted in a marked 
discoloration and color contrast on the veteran's face.  
Accordingly, a 10 percent rating for residuals of the 
veteran's service-connected skin cancer of the head, face, 
and neck is warranted due to moderate scarring under 
Diagnostic Code 7800.  The 10 percent rating is then 
increased to a 30 percent rating due to marked discoloration 
and color contrast on the veteran's face.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note.  A rating in excess of 30 
percent for residuals of the service-connected skin cancer of 
the veteran's head, face, and neck was not warranted under 
Diagnostic Code 7800 because the scars were not severe, did 
not produce marked and unsightly deformities of eyelids, 
lips, or auricles, and did not result in a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.

The Board also finds that the veteran's bodily scarring was 
so widely spread that it must be considered to have covered 
multiple areas, in accordance with the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7819.  For the purposes of 
rating under Diagnostic Code 7806, the Board will consider 
the veteran's right arm, left arm, chest, and back 
separately.  While the veteran's bodily scarring did not ever 
appear to have caused exfoliation, exudation, or itching, the 
Board finds that it was best described as involving extensive 
areas on the right arm, left arm, chest and back.  
Accordingly, the Board finds that the veteran's skin cancer 
was manifested by extensive scarring on the right arm, left 
arm, chest, and back, resulting in separate ratings of 10 
percent for each area under the provisions of Diagnostic Code 
7806.  Ratings in excess of 10 percent for the right arm, 
left arm, chest, and back were not warranted under Diagnostic 
Code 7806 because they did not result in marked 
disfigurement.

Ratings under other provisions were not for application 
because the medical evidence of record did not demonstrate 
that the veteran's scars were the result of burns, had 
repeated ulceration, were tender and painful on objective 
demonstration, or caused a limitation of function.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2001).

Ratings on and after August 30, 2002

Under the Schedule in effect on and after August 30, 2002, 
Diagnostic Code 7819 provides that benign skin neoplasms are 
to be rated as disfigurement of the head, face, or neck, 
scars, or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.


Under the rating criteria for disfiguring scars of the head, 
face, or neck in effect on and after August 30, 2002, a 10 
percent rating is warranted for one characteristic of 
disfigurement.  A 30 percent rating is warranted for a skin 
condition with

visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement.

A 50 percent rating is warranted for a skin condition with

visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement.

An 80 percent rating is warranted for a skin condition with

visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement.

38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7800 also provides the following notes:

Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are:

Scar 5 or more inches (13 or more cm.) in 
length.  Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.  Surface 
contour of scar elevated or depressed on 
palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in 
an area exceeding six square inches (39 
sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.).  Underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.).  Skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle 
under [Diagnostic Code] 6207 (loss of 
auricle) and anatomical loss of the eye 
under [Diagnostic Code] 6061 (anatomical 
loss of both eyes) or [Diagnostic Code] 
6063 (anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration 
unretouched color photographs when 
evaluating these criteria.

Under the rating for disfiguring scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, in effect on and after August 30, 2002, a 10 
percent rating is warranted when the area or areas involved 
are 144 square in. (929 square cm) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802.

Diagnostic Code 7802 also provides the following notes:

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with § 
4.25 of this part.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

The evidence of record shows that subsequent to November 
1999, the veteran had well in excess of 85 more lesions 
removed by cryotherapy, as well as another BCC removed by 
surgery.

The Board notes that a March 2005 VA medical examination 
report specifically documented the exact dimensions of the 
veteran's significant scars.  None of the scars on the 
veteran's head, face, or neck were 13 cm or more in length, 
0.6 cm or more in width, adherent to underlying tissue, 
caused underlying soft tissue loss in an area exceeding 39 
square cm, or resulted in indurated and inflexible skin in an 
area exceeding 39 square cm.  However, the report did note 
that that the scar over the veteran's right forehead had left 
a groove in the supraorbital ridge musculature measuring 
approximately 2 mm in depth.  The Board finds that this 2 mm 
depression meets the requirements of the third characteristic 
of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1).  Furthermore, in accordance with Note (3), 
examination of the unretouched color photographs shows that 
the veteran has skin hypopigmentation which is best described 
as exceeding 39 square cm in area on his head, face and neck, 
thus meeting the requirements of the fifth characteristic of 
disfigurement.  Id.  Finally, the unretouched color 
photographs also show that the veteran has an abnormal skin 
texture on the back of his neck which is best described as 
exceeding 39 square cm in area, thus meeting the requirements 
of the sixth characteristic of disfigurement.  Id.  
Accordingly, the Board finds that the residuals of the 
veteran's service-connected skin cancer of the head, face and 
neck are manifested by three characteristics of 
disfigurement, and that a 30 percent rating under the 
provisions of Diagnostic Code 7800 is warranted.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800.  A 50 percent rating 
under Diagnostic Code 7800 is not warranted because it has 
not been shown that the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or four or five 
characteristics of disfigurement.  Id.

The Board emphasizes that Note (1) of Diagnostic Code 7802 
specifically states that two or more extremities and anterior 
and posterior surfaces of extremities or trunk will be rated 
separately.  The evidence shows that the veteran has 
extensive scarring over his upper extremities and entire 
torso due to numerous cryotherapy treatments.  Despite this, 
there is no documentation regarding the precise size of the 
affected areas.  Indeed, the March 2005 VA medical 
examination report stated that it was impossible to document 
the dimensions of each of the cryotherapy scars.  
Accordingly, the Board must rely upon the unretouched color 
photographs to give an estimate of the total areas affected 
on all parts of the veteran's body.

The Board finds that the extensive scarring of the veteran's 
body, other than the head, face, and neck, is so widely 
spread that it warrants separate evaluations for the right 
arm, left arm, chest, and back, in accordance with Note (1) 
of Diagnostic Code 7802.  Examination of the unretouched 
color photographs shows that the veteran has scarring to the 
right arm, left arm, chest, and back which is best described 
as exceeding 929 square cm in each area.  While the veteran 
has scarring on both anterior and posterior surfaces of his 
upper extremities, the scars do not appear to be so extensive 
as to exceed 929 square cm on each individual surface of the 
upper extremities.  However, the scarring on each upper 
extremity appears to exceed 929 square cm when both anterior 
and posterior surfaces are considered cumulatively.  
Accordingly, the Board finds that the residuals of the 
veteran's service-connected skin cancer are manifested by 
scarring of four areas greater than 929 square cm, and that 
separate 10 percent ratings under the provisions of 
Diagnostic Code 7802 are warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Ratings in excess of 10 percent for 
the right arm, left arm, chest, and back are not warranted 
because the 10 percent evaluations are the highest 
evaluations available under Diagnostic Code 7802.

Ratings under other provisions are not for application 
because the medical evidence of record does not demonstrate 
that the veteran's scars cause a limitation of motion or 
function, unstable, or painful.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805 (2006).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2006).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected skin 
cancer, and the reported manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  Accordingly, an extraschedular evaluation is not 
warranted for the veteran's service-connected skin cancer.

After review of the evidence, there is no medical evidence of 
record that would support ratings in excess of those 
currently assigned by this decision for skin cancer at any 
time during the periods at issue.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994); Fenderson v. West, 12 Vet. App. 
119 (1999).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against ratings in excess of those assigned 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 30 percent for residuals of skin 
cancer of the head, face and neck for the period October 29, 
1999 to August 30, 2002 is granted.

A separate evaluation of 10 percent for residuals of skin 
cancer of the right arm for the period October 29, 1999 to 
August 30, 2002 is granted.

A separate evaluation of 10 percent for residuals of skin 
cancer of the left arm for the period October 29, 1999 to 
August 30, 2002 is granted.

A separate evaluation of 10 percent for residuals of skin 
cancer of the chest for the period October 29, 1999 to August 
30, 2002 is granted.

A separate evaluation of 10 percent for residuals of skin 
cancer of the back for the period October 29, 1999 to August 
30, 2002 is granted.

An evaluation of 30 percent for residuals of skin cancer of 
the head, face and neck for the period on and after August 
30, 2002 is granted.

A separate evaluation of 10 percent for residuals of skin 
cancer of the right arm for the period on and after August 
30, 2002 is granted.

A separate evaluation of 10 percent for residuals of skin 
cancer of the left arm for the period on and after August 30, 
2002 is granted.

A separate evaluation of 10 percent for residuals of skin 
cancer of the chest for the period on and after August 30, 
2002 is granted.

A separate evaluation of 10 percent for residuals of skin 
cancer of the back for the period on and after August 30, 
2002 is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


